Citation Nr: 9930193	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-03 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease (DJD)/degenerative disc disease (DDD) at L5-S1, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from February 1987 to 
January 1997.

This appeal arose from a May 1997 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA), Regional 
Office (RO),which granted service connection for DJD/DDD of 
the lumbar spine, and which assigned this disorder a 10 
percent disability evaluation.  This decision was confirmed 
and continued by a rating action issued in December 1997.  
The veteran testified at a personal hearing at the RO in May 
1998; in October 1998, the hearing officer issued a decision 
which continued the denial of the requested benefit. 

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, the veteran has requested that an 
increased evaluation be assigned to his service-connected low 
back DJD/DDD.  The examination conducted in June 1998 
indicated that he was suffering from a great deal of pain.  
He was also noted to have neuropathy in the right lower 
extremity, which a private examiner, after EMG and nerve 
conduction velocity studies, attributed to axonal neuropathy 
and possible lateral plantar neuropathy.  This examiner 
indicated that these neurological symptoms were not related 
to the service-connected DJD/DDD.  After reviewing the report 
of these examinations, the Board is unclear as to what is 
causing the veteran's low back pain.  In order to avoid 
evaluating symptoms which are not attributable to the 
service-connected low back DJD/DDD, it is found that 
additional examinations would be helpful.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran 
complete VA orthopedic and neurologic 
examinations by qualified physicians in 
order to ascertain the current extent and 
degree of severity of the service-
connected L5 to S1 DJD/DDD.  After a 
complete review of the evidence of 
record, the examiners should 
differentiate, to the extent possible, 
between those symptoms related solely to 
the service-connected DJD/DDD of the low 
back at level L5 to S1 and those symptoms 
attributable to the nonservice-connected 
axonal neuropathy and possible lateral 
plantar neuropathy.  

All indicated special tests needed to 
fully evaluate the veteran's service-
connected condition should be conducted 
and must include range of motion testing.  
The examiner should note the range of 
motion of the low back.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back is used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiners should provide complete 
rationales for all conclusions reached 
and explain any loss of mobility reported 
in the above examinations.

The claims folder must be made available 
to the examiners prior to the 
examinations so that the veteran's entire 
medical history can be taken into 
consideration, and the examiners must 
indicate in the examination reports that 
the file has been reviewed.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












